Citation Nr: 1615488	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-06 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, status post arthrotomy and lateral meniscectomy, prior to December 28, 2011, and in excess of 30 percent from February 1, 2013, status post total knee replacement associated with the left knee.

2. Entitlement to a rating in excess of 20 percent for residuals of status post arthrotomy and lateral meniscectomy of the left knee.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The case was remanded in November 2007 for the issuance of a Statement of the Case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to August 15, 2006, the Veteran's left knee disability picture approximated painful limitation of motion, with extension limited to 10 degrees, and symptomatic removal of the semilunar cartilage.

2. From August 15,  2006 to December 27, 2011, the Veteran's left knee disability picture approximated painful limitation of motion, with extension limited to 41 degrees, and symptomatic removal of the semilunar cartilage.

3. Between December 28, 2011 and January 31, 2013, the Veteran received a temporary 100 percent rating, due to his total knee replacement.

4. From February 1, 2013 onward, the Veteran's left knee disability picture approximated a normal range of motion or with limitation of extension, without pain.

5. The Veteran has been receiving a 20 percent disability rating under Diagnostic Code 5257 since 1973; therefore, this rating is protected.





CONCLUSIONS OF LAW

1. Prior to August 15, 2006, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5010 for left knee degenerative arthritis  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2015).

2. From August 15, 2006 to December 27, 2011, the criteria for a disability rating of 50 percent, but no higher, under Diagnostic Code 5261 for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261(2015).

3. Prior to December 28, 2011, the criteria for a separate rating of 10 percent, but no greater, under Diagnostic Code 5259 for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

4. From February 1, 2013 onward, the criteria for a rating in excess of 30 percent for degenerative arthritis, status post total knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5055 (2015).

5.  Throughout the appeal period, the criteria for a rating of 20 percent, but no higher, for residuals of status post arthrotomy and lateral meniscectomy of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in January 2003 satisfied the duty to notify provisions with regard to the Veteran's claim.  In February 2012, the Veteran also received adequate notice regarding a claim for a temporary total disability evaluation.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

VA examination adequate for adjudication purposes were provided to the Veteran in February 2003, May 2006 and April 2012 in connection with his claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his left knee conditions in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In November 2007, the case was remanded in order to issue a Statement of the Case.  The Statement of the Case was issued in December 2007, and the Veteran continued to pursue the appeal.  The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Left Knee Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran was rated at 10 percent for degenerative arthritis of the left knee from December 3, 2002 to December 27, 2011, under Diagnostic Code 5010.  On December 28, 2011, continuing through January 31, 2013, the Veteran was rated at a temporary total of 100 percent under Diagnostic Code 5010-5055, for one year following his total knee replacement.  From February 1, 2013 onward, the Veteran has been rated at 30 percent.  A hyphenated Diagnostic Code is used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2015).  In this case, the hyphenated Diagnostic Code accounts for the Veteran's total knee replacement.

The Veteran has also been assigned a 20 percent rating under Diagnostic Code 5257 for residuals of a left knee meniscectomy in April 1973.  

The Veteran requested an increased rating for his left knee.  His claim was received on December 3, 2002.

In private treatment records from M.J.F., M.D., from November 2002, the Veteran complained of knee pain only when applying pressure to the left knee.  He also had a limited range of motion, popping sounds in the knee, and some swelling, though he denied instability, locking, numbness, or tingling.  The Veteran's knee lacked three degrees of extension, and showed 125 degrees of flexion.  His muscle strength was 5/5.  There was tenderness along the lateral joint line, and his Lachman's test was positive.  The Veteran was diagnosed with osteoarthritis of the left knee.

In November 2002, Dr. M.J.F. issued a letter stating that the Veteran's x-rays indicated a complete collapse of the lateral compartment of the Veteran's left knee.  He also noted that the Veteran lacked 5 degrees extension and 10 degrees of flexion, and that he had aches, tenderness, and pain in and about the lateral joint.

In February 2003, the Veteran underwent a contracted examination.  The examiner noted that the Veteran underwent a lateral meniscectomy in 1973, and that his current symptoms included pain, lack of mobility, swelling, and radiation of pain to his hip.  The Veteran reported being unable to climb stairs, and unable to walk without pain.  He described his functional impairment as immobility and problems with stability, extension, and standing.  He also reported difficulty with walking, shopping, gardening, and pushing a lawnmower.  The Veteran's range of motion was 5 degrees of extension and flexion of 125 degrees, with pain on extension at 10 degrees and at 115 degrees on flexion.  Drawer and McMurray's tests were within normal limits, and his examination showed no recurrent subluxation, locking pain, or joint effusion, thought he was noted to have coarse crepitation.  An x-ray of the left knee showed degenerative hypertrophic spurring at the femoral and tibial condyles and the posterior femur and patella, though the knee joint space was not significantly narrowed.  The Veteran was diagnosed with degenerative arthritis.

Also in February 2003, the Veteran submitted a lay statement, indicating that his left knee caused reduced mobility, inability to climb stairs, stationary discomfort, and reduced strength.

In January 2004, the Veteran saw Dr. M.J.F. again.  The Veteran lacked 10 to 12 degrees in extension, and showed tenderness to the lateral joint line.  He was diagnosed with end stage lateral patellofemoral arthritis.  Also in January 2004, Dr. M.J.F. write a letter indicating that the Veteran had significant osteoarthritis of the left lateral and patellofemoral compartment, with significant deterioration over the past two years.  Dr. M.J.F. noted that the Veteran lacked 20 degrees on extension and 30 degrees on flexion, and had increased pain and ache with any attempts at ambulation of more than one or two blocks.  He indicated that the Veteran would eventually need a total knee replacement.  

In February 2004, the Veteran submitted a lay statement indicating that his left knee condition was debilitating, depressing, severely impacting his daily life, causing issues when he was both sedentary and active, and precluding gainful employment.  He noted that he was subject to constant disabling impacts, and recurring, severe, frequent, and prolonged exacerbations.  His wife submitted a lay statement in August 2004, which indicated that the Veteran's conditions caused difficulty sitting, walking even short distances, traversing stairs, and getting in and out of cars.  A letter from a friend from August 2004 echoed the same sentiment.

In December 2005, the Veteran submitted a lay statement indicating that his left knee severely impacted his ability to walk without assistance.

In a May 2006 VA record for treatment for a separate condition, it was noted that the Veteran's knee showed no erythema, warmth, or edema, and had flexion of 50 degrees and extension of 150 degrees.

On August 15, 2006, at a contracted VA examination, the examiner noted that the Veteran had immediate tenderness to the touch, and was enlarged.  Flexion was 105 degrees, with extension of 41 degrees with no pain.  After repetitive use, the Veteran's left knee had pain, but not fatigue, weakness, lack of endurance, or incoordination.  The left knee's collateral stability, cruciate stability, and meniscus tests were normal.  An x-ray performed on that day showed no evidence of fracture, but did show spurs from the articular margins of the distal femur, proximal tibia, and adjacent articular margins of the patella and femur.  There was also moderate narrowing of the tibiofemoral joint space, with a few calcifications and osteochondral bodies in the suprapatellar region.  The Veteran was diagnosed with moderately advanced osteoarthritis.

In June 2011, x-rays once again confirmed the Veteran's significant arthritis in his left knee.

In December 2011, the Veteran underwent a total knee replacement.

In April 2012, the Veteran underwent a VA examination for service connection for his right knee.  His left knee range of motion was measured as 140 degrees of flexion and 0 degrees extension, with no objective evidence of painful motion.  After repetitive use testing, the Veteran's left knee flexion was 140 degrees, and his extension was notated as 45 degrees or greater.  No functional loss or pain to the left knee was noted.

Dr. M.J.F. submitted another letter in April 2013.  In it, he stated that examinations approximately one year after the Veteran's total knee replacement indicate pain in the area that formerly contained the left medial meniscus and proximal end of the anterior portion of the patella.  His motion was limited to 95 degrees of flexion and 10 degrees extension.  Dr. M.J.F. indicated that he did not feel confident that the Veteran would ever regain full use of his left knee, nor that he would be without significant pain.

As in this case, a 10 percent evaluation is warranted when there is x-ray evidence of arthritis, with involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5010 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2015).  The Veteran's x-rays show degenerative arthritis in his left knee prior to December 28, 2011.  Therefore, the Veteran is appropriately compensated under Diagnostic Code 5010.

The Board must consider other potentially applicable Diagnostic Codes for the evaluation of the Veteran's left knee degenerative arthritis. 

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2015).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2015).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In November 2002, the Veteran's doctor noted that he lacked 5 degrees of extension and 10 degrees of flexion, making his range of motion 5 to 130 degrees.  In February 2003, the Veteran had range of motion from 5 to 125 degrees, with painful motion from 10 to 115 degrees.  In January 2004, the Veteran's doctor indicated in a treatment note that the Veteran's extension was limited by 10 to 12 degrees, but in a letter written on the same day, indicated that he had a range of motion from 20 to 110 degrees.  The Board gives more weight to the measurement taken and recorded during the physical examination, of a limitation of 10 to 12 degrees, because those measurements were taken during the course of the examination, and had no intended audience.  Therefore, the Board will consider the Veteran's range of motion in January 2004 to be 10 to 110 degrees.  In August 2006, the Veteran's limitation of motion was 41 to 105 degrees.

A May 2006 treatment record indicated that the Veteran had flexion of 50 degrees and extension of 150 degrees; the Board assumes that the treatment record intended that the Veteran had extension of 50 degrees and flexion of 150 degrees.  However, because this treatment record was not related to the Veteran's knee, the Board gives greater weight to the measurements taken in August 2006, because they were taken during a similar time period and were specifically taken for the purpose of evaluating the Veteran's left knee.  Therefore, the Board will consider the Veteran's limitation of extension to be 41 degrees, beginning in August 2006.  However, because the Veteran's limitation of extension is closer to 45 than 30 degrees, the Board will rate by analogy to the rating for limitation of extension of 45 degrees.

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, and assuming that the Veteran's flexion ended at 110 degrees, his flexion is not limited to 45 degrees, which is necessary for a compensable evaluation under Diagnostic Code 5260.  As of his date of claim and  prior to his August 2006 VA examination, the evidence reflects that his extension was limited to 10 degrees, which would allow for no more than a 10 percent evaluation under Diagnostic Code 5261.  As of his August 2006 VA examination, his extension was limited to 41 degrees, which, when rated by extension as limitation of extension of 45 degrees, would allow for a compensable 50 percent rating.

However, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5010) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, prior to the August 2006 VA examination, the Veteran's 10 percent rating under Diagnostic Code 5010 already contemplated painful and other limitation of motion, and to assign a rating under Diagnostic Codes 5260 and 5261 would constitute pyramiding.  38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran cannot be assigned a rating for both Diagnostic Code 5010 and 5261.  In this case, Diagnostic Codes 5260 and 5261 are not more favorable to the Veteran prior to August 15, 2006, and therefore the Veteran should be compensated at 10 percent under Diagnostic Code 5010.  As of August 15, 2006 to December 27, 2011, the Veteran should be compensated exclusively under Diagnostic Code 5261 at 50 percent, and not compensated under Diagnostic Code 5010.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2015).  The criteria in Diagnostic Code 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Veteran's medical records from prior to December 28, 2011 do not demonstrate anything but a possible slight instability; however, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951 (2015).  Because this rating was originally assigned in 1973, it is protected.

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2015).  There is no evidence of these symptoms in the Veteran's medical records from prior to December 28, 2011; therefore, assignment of a rating under this Diagnostic Code is not warranted.

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).  In VAOPGCPREC 9-98, VA's General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 (and, by extension, 5010) in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. The Veteran had his semilunar cartilage removed in 1973, and experienced restriction of movement and pain and tenderness of the knee.  Therefore, an additional 10 percent rating prior to December 28, 2011 is warranted under Diagnostic Code 5259.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2015); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Under Diagnostic Code 5055, knee replacements warrant a 100 percent rating for 1 year following implantation of the prosthesis and a 60 percent rating with chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran does not challenge his temporary assignment of 100 percent disability from December 28, 2011 to January 31, 2013.

On February 1, 2013, the Veteran was assigned a 30 percent rating under Diagnostic Code 5010-5055.  The Veteran's knee shows no current signs of ankylosis and there is no malunion or nonunion of the tibia and fibula; therefore, Diagnostic Codes 5256 and 5262 do not apply.  Additionally, the Veteran's extension was at 0 degrees at an April 2012 examination, with no evidence of painful motion.  In that examination, the examiner indicated that after repetitive use testing, the Veteran's extension was limited to 45 degrees or greater. The Board considers this measurement to be anomalous, because there is no indication throughout the rest of the report that the Veteran's left knee showed significant limitations after surgery, and because the examination was intended for rating purposes for the right knee with the left measured as a control; additionally, a report from the Veteran's private doctor from April 2013 indicated that the Veteran's extension was limited to 10 degrees.  Such a drastic outlier in measurements indicates an error in recording more likely than an extreme shift in the severity of the symptoms of the Veteran's knee.

Because of this, the Board finds that the Veteran's extension was limited, at most, to 10 degrees in April 2013.  The Veteran would be eligible for a 10 percent disability rating under Diagnostic Code 5261 for that period of time.  However, Diagnostic Code 5055 contemplates painful and limited motion and weakness; therefore, rating the Veteran's knee under both Diagnostic Code 5055 and Diagnostic Code 5261 would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2015).  Because the 30 percent rating under Diagnostic Code 5055 is more favorable to the Veteran than a 10 percent rating under Diagnostic Code 5261, the Veteran's 30 percent rating under Diagnostic Code 5055 is continued.

Ordinarily, the Veteran's rating under Diagnostic Code 5257 would be incorporated into the rating for the total knee replacement, starting on December 28, 2011; however, as stated above, the rating is protected.  Therefore, the Veteran's rating of 20 percent under Diagnostic Code 5257 is continued.

The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  For disabilities of the right lower extremity that involve the lower 1/3rd of the thigh, the combined rating may not exceed 60 percent.  See 38 C.F.R. §4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  In this case, the Veteran's assigned ratings do not exceed the 60 percent rating for amputation specified by Diagnostic Code 5162; therefore, the "amputation rule" does not apply.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disabilities are contemplated by the schedular criteria set forth in Diagnostic Codes 5010, 5055, 5257, 5259, and 5261.  Prior to December 28, 2011, the Veteran's symptoms of painful limitation of motion with the residuals of a meniscal removal were adequately compensated under Diagnostic Codes 5010 for painful limitation of motion, 5257 for instability, and 5259 for the removal of the semilunar cartilage.  The Veteran was assigned a temporary 100 percent disability from December 28, 2011 to January 31, 2013.  Between February 1, 2013 and April 2013, a 30 percent rating under Diagnostic Code 5055 adequately compensates the Veteran for his disability due to his total knee replacement, and after April 2013, the Veteran is adequately compensated by an additional 10 percent rating under 5261 for his 10 degree limitation of extension.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected knee left disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

The Veteran is already receiving total disability rating based on individual unemployability beginning on November 30, 2004.  For the part of the appeal period prior to November 30, 2004, the Veteran did not contend, and the evidence did not show, that his left knee rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A rating in excess of 10 percent for degenerative arthritis of the left knee prior to August 15, 2006 is denied.

From August 15, 2006 to December 28, 2011, a rating of 50 percent for limitation of extension is granted.

Prior to January 28, 2011, a separate rating of 10 percent, but no higher, for the symptomatic removal of the semilunar cartilage is granted.

From February 1, 2013 onward, a rating in excess of 30 percent for degenerative arthritis of the knee, status post total knee replacement, is denied.

Throughout the appeal period, a rating in excess of 20 percent for residuals of status post arthrotomy and lateral meniscectomy of the left knee is denied under Diagnostic Code 5257.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


